Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2005010407 A) in view of BAE et al (US 2019/0012555).

As per claim 1 Yamazaki depicts in figure 4 and discloses: An image capturing device, comprising: a protective layer 102, a display panel 113, a optical imaging element 115, and a second image sensing module 116; wherein the protective layer 102 is disposed on a first side of the display panel 113 along a thickness direction of the display panel 113 and has a first surface display panel 113 comprises a plurality of display pixels configured to emit a first light signal { [0029] In the organic EL element 109, each light emitting region A is formed in a region sandwiched between the intersecting anodes 103 (103a to 103c) and the cathodes 108 (108a to 108c), that is, a region indicated by hatching in the drawing. The light emitting region A emits light by the above-described action. That is, each light emitting area A arranged in the matrix becomes each display pixel of the organic EL display device 101.} ; the optical imaging element 115 and the second image sensing module 116 are disposed on a display panel 113 along the thickness direction of the display panel 113; and the protective layer 102, the optical imaging element 115 is configured to conduct optical imaging according to a second light signal received from an object above the first surface of the protective layer 102 { [0040] In this way, the light rays that have passed through the transparent insulating substrate 102, the opening 110a, and the organic layer 114 are imaged by the lens portion 115a. Note that the organic layer 114 is a thin film and often transmits visible light; otherwise, the organic layer 114 may be provided with an opening. In the present embodiment, the organic layer 114 is not provided with an opening in order to eliminate the complexity of the manufacturing process as much as possible. }, and the second image sensing module 116 is configured to receive the second optical signal imaged by the optical imaging element 115; and the protective layer 102, the display panel 113, and the optical imaging element 115 and the second image sensing module 116 constitute a mid-field imaging module, so that the image capturing device has both near-field and mid-field imaging functions.

As per claim 2 Yamazaki discloses: The image capturing device according to claim 1, wherein the display panel 113 and the optical imaging element 115.

As per claim 3 Yamazaki discloses: The image capturing device according to claim 2, wherein the display panel 113 along the thickness direction of the display panel 113.

As per claim 7 Yamazaki discloses: The image capturing device according to claim 4, wherein the optical imaging element 115 is disposed opposite to the optical imaging element 115 has light transmittance. { [0040] In this way, the light rays that have passed through the transparent insulating substrate 102, the opening 110a, and the organic layer 114 are imaged by the lens portion 115a. Note that the organic layer 114 is a thin film and often transmits visible light; otherwise, the organic layer 114 may be provided with an opening. In the present embodiment, the organic layer 114 is not provided with an opening in order to eliminate the complexity of the manufacturing process as much as possible. }

As per claim 11 Yamazaki discloses: The image capturing device according to claim 1, further comprising: a reflective film disposed on a surface of the second side of the display panel 113 along the thickness direction of the display panel 113; wherein the reflective film is configured to reflect the first light signal emitted by the display pixels toward the [0045] In many cases, it is formed of a highly reflective metal film to be taken out on the display surface side, which may cause ghost and flare. In this case, the black matrix 110 may be formed thick so that the organic layer 114 is completely divided. Furthermore, a low-reflectance film is formed on the replica layer 115 side of the cathode 108 and in the vicinity of the imaging means 112 so as to minimize light reflection on the replica layer 115 side of the cathode 108. }

As per claim 13 Yamazaki depicts in figure 11 and discloses: The image capturing device according to claim 1, further comprising: a processing module 111, configured to transmit a display driving signal to the display panel 113, to generate a first image information according to the reflected light signal received by the second image sensing module 116.

Regarding claims 1-3, 7 and 11 Yamazaki is silent as to:  a first image sensing module constituting a near-field image module and a first surface configured for being contacted by a part to be detected.  Regarding claim 9 Yamazaki is silent as to: The image capturing device according to claim 1, further comprising: an optical filtering element disposed between the display panel and the first image sensing module, wherein the optical filtering element is configured to transmit light having incident angle and wavelength which meet preset conditions, and to filter out light having incident angle and wavelength which do not meet the preset conditions.  Regarding claims 10 and 12 Yamazaki is silent as to:  The image capturing device according to claim 9, wherein an area of the optical filtering element opposite to the optical imaging element 115 is provided with an opening. 

 With respect to claims 1-3, 7 and 11 BAE et al depicts in figure 1 and discloses:  a first image sensing module 140 or 801, which is a near-field image module, and a first surface configured for being contacted by a part 150 to be detected.  With respect to claim 9 BAE et al discloses: The image capturing device according to claim 1, further comprising: an optical filtering element 840 disposed between the display panel 117 and the first image sensing module 140 or 801, wherein the optical filtering element 840 is configured to transmit light having incident angle and wavelength which meet preset conditions, and to filter out light having incident angle and wavelength which do not meet the preset conditions. { [0095] Referring to FIG. 8, a fingerprint sensor 801 (e.g., the fingerprint sensor 140) may include a micro lens layer 810 (e.g., the micro lens layer 210 of FIG. 2), a light-shielding layer 820 (e.g., the light-shielding layer 220 of FIG. 2), an optical sensor layer 830 (e.g., the optical sensor layer 230 of FIG. 2), and an optical filter 840. }  With respect to claims 10 and 12 BAE et al depicts in figure 2 and discloses: The image capturing device according to claim 9, wherein an area of the optical filtering element 840 opposite to the optical imaging element is provided with an opening 221.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the image capturing device of Yamazaki with a first image sensing module, which is a near-field imaging module, and a first surface configured for being contacted by a part to be detected as taught by BAE et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an image capturing device with a first image sensing module and a first surface configured for being contacted by a part to be detected so as to utilize additional biometric fingerprint recognition technology so as safely, securely and quickly access sensitive personally identifiable information.  See [0003] of BAE et al.
	
As per claim 4 Yamazaki depicts in figure 4 and discloses: The image capturing device according to claim 2, wherein there is a first distance between the optical imaging element 115 and the display panel 113, and a second distance between the optical imaging element 115 and the second image sensing module 116. { Note: there is no specificity in the first or second distance as recited that distinguishes between a distance in Yamazaki}

As per claim 5 Yamazaki depicts in figure 4 and discloses: The image capturing device according to claim 4, wherein the display panel 113 is disposed on an object-side focal plane of the optical imaging element 115, and the second image sensing module 116 is disposed outside an image-side focal plane of the optical imaging element 115.

As per claim 6 Yamazaki discloses: The image capturing device according to claim 5, wherein the second distance is adjustable within a preset range, and the preset range is set in such a way that an object located above the first surface of the protective layer 102 and at a distance from the first surface within a range of 0.1 m to 1 m forms a clear image in the second image sensing module 116. See [0059].

As per claim 8 Yamazaki depicts in figure 4 and discloses: The image capturing device according to claim 4, wherein a surface of the second side of the display panel 113 along the thickness direction of the display panel 113 comprises a first region and a second region, the optical imaging element 115 is disposed opposite to the second region, the second light signal successively passes through the protective layer 102 and the display panel 113, and is received by the optical imaging element 115.  { Note: there is no specificity in the first or second region as recited that distinguishes between a region in Yamazaki}

Regarding claim 14 Yamazaki is silent as to: a touch screen to detect a touch signal from the first surface.  Regarding claim 15 Yamazaki is silent as to: a plurality of photosensitive pixels, each photosensitive pixel comprises a pixel circuit and a photosensitive element, the pixel circuit comprises a thin film transistor, and the photosensitive element comprises a photodiode or phototransistor; and/or a CMOS image sensor.

Official notice is taken of the fact that touch screens and photosensitive elements, diodes and transistors as well as a CMOS image sensor is notoriously old and well in the displays, images and sensor art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic equipment and image capturing device of Yamazaki as modified by BAE et al with touch screens and photosensitive elements, diodes and transistors as well as a CMOS image sensor as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide touch screens and 

As per claim 16 Yamazaki discloses: An electronic equipment, comprising: a processor 142, a memory 143 and an image capturing device according to claim 1. { [0069] The information processing apparatus 141 has a known configuration, but includes a central processing unit 142 and a memory 143, for example, a large-capacity storage medium 144 such as a hard disk. }

As per claim 17 Yamazaki discloses: The electronic equipment according to claim 16, wherein the electronic equipment comprises a mobile phone or a tablet computer. { [0090] In the present embodiment, the image processing unit 156 is provided with the image processing unit 156 in order to provide versatility that can be used for a mobile terminal with relatively low processing capability, such as a notebook PC or PDA.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. Applicant asserts the following on page 3 in the second full paragraph:
Lastly, as noted above, Yamazaki relates to a display device with an imaging device suitable for real-time bidirectional communication such as a videophone, while BAE discloses an electronic device for biometrics technology (e.g., fingerprint recognition, iris recognition, and the like). These references, therefore, are directed to entirely different technical fields such that one skilled in the art would not combine their teachings. In other words, combination of these references cannot obtain the claimed feature of “the image capturing device [having] both near-field and mid-field imaging functions.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd